                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JOHN PARSONS,                                    )
         Plaintiff,                              )
vs.                                              )   No. 3:17-CV-2056-B-BH
                                                 )
CHARLES WILLINGHAM and                           )
KRISTIN TRIMBLE,                                 )
           Defendants.                           )   Referred to U.S. Magistrate Judge

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate judgment, the plaintiff’s complaint will be DISMISSED with

prejudice under 28 U.S.C. § 1915A(b)(1) and 1915(e)(2)(B)(i).

If the plaintiff files a notice of appeal, he must pay the $505.00 appellate filing fee or submit a

motion to proceed in forma pauperis and a properly signed certificate of inmate trust account.

        SIGNED this 28th day of November, 2018.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
